                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 KENNETH SCHWARTZ,                                 )
                                                   )
               Plaintiff,                          )
                                                   )            No.:   1:19-CV-099-RLJ-CHS
 v.                                                )
                                                   )
 WELLPATH HEALTH SERVICES,                         )
 CORE CIVIC AMERICA, INC., A.W.                    )
 CARTER, MS. MOON, VAN HOOSER,                     )
 MS. MOODY, ELLIS, WARDEN                          )
 SEXTON, and VICE PRESIDENT                        )
 MEDLIN,                                           )
                                                   )
               Defendants.                         )

                                  MEMORANDUM OPINION

       This is a pro se prisoner’s complaint filed pursuant to 42 U.S.C. § 1983. Now before the

Court is Plaintiff’s motion to add Defendant [Doc. 10]. Also, in reviewing the docket, the Court

notes that Plaintiff has failed to timely comply with its order requiring Plaintiff to file an amended

complaint [Doc. 8]. Accordingly, for the reasons set forth below, Plaintiff’s motion to add

Defendant [Doc. 10] will be DENIED and this action will be DISMISSED with prejudice due

to Plaintiff’s failure to comply with the Court’s order pursuant to Rule 41(b).

       I.      MOTION TO ADD DEFENDANT

       In this motion, Plaintiff seeks to add Reid Thomas as a Defendant based on allegations that

on June 8, 2019, she “aggressively knocked [him] to the ground,” causing him to hit a metal table

with metal stools in a manner that resulted in injuries for which he was subsequently denied

medical care despite making a report to Nurse Sparks [Doc. 10 p. 1–2]. Plaintiff also, however,

states that ten days after this incident, he saw a doctor who diagnosed him and referred him to a
neurosurgeon for his injuries [Id. at 2]. Plaintiff states that he seeks more than one million dollars

based on these allegations [Id.].

       As the Court previously notified Plaintiff, however, under Rule 20(a)(2) of the Federal

Rules of Civil Procedure, persons may only be joined in one action as defendants where “(A) any

right to relief is asserted against them jointly, severally, or in the alternative with respect to or

arising out of the same transaction, occurrence, or series of transactions or occurrences; and (B)

any question of law or fact common to all defendants will arise in the action.” Fed. R. Civ. P.

20(a)(2). Thus, Rule 20 does not permit plaintiffs to join unrelated claims against different

defendants in one lawsuit. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

       Nothing in Plaintiff’s motion allows the Court to plausibly infer that Plaintiff’s proposed

claim against Reid Thomas arises out of the same transaction, occurrence, or series of transactions

or occurrences as those in Plaintiff’s complaint or that Plaintiff seeks relief against Reid Thomas

and other Defendants in this matter jointly, severally, or in the alternative. To the contrary, it is

apparent that Plaintiff’s claim against Reid Thomas is unrelated to his other claims and that

Plaintiff seeks more than one-million dollars from Reid Thomas alone [Id.]. Thus, Plaintiff’s

proposed claim against Reid Thomas would not be properly joined in this action under Rule

20(a)(2) and Plaintiff’s motion to add Defendant [Doc. 10] will be DENIED.

       II.     FAILURE TO FILE AMENDED COMPLAINT

       On June 19, 2019, the Court entered an order noting that Plaintiff’s complaint did not

comply with Rule 20(a)(2) and providing that Plaintiff had twenty days from the date of entry of

the order to file an amended complaint [Doc. 8 p. 2–3, 5]. The Court also warned Plaintiff that if

he failed to timely comply with that order, the Court would dismiss this action [Id. at 5]. More

than thirty-five days have passed since entry of this order and while Plaintiff has filed another



                                                  2
supplement to his motion for leave to proceed in forma pauperis [Doc. 9] and his motion to add

Defendant [Doc. 10], Plaintiff has not filed an amended complaint as required by the Court’s

previous order. Accordingly, for the reasons set forth below, this action will be DISMISSED.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four

factors when considering dismissal under Fed. R. Civ. P. 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005.

       First, Plaintiff’s failure to respond to or comply with the Court’s order is due to Plaintiff’s

willfulness and/or fault. Specifically, it appears that Plaintiff received the Court’s order, but chose

not to comply therewith. As such, the first factor weighs in favor of dismissal.

       As to the second factor, Plaintiff’s failure to comply with the Court’s order has not

prejudiced Defendants.

       As to the third factor, the Court warned Plaintiff that the Court would dismiss this case if

he failed to comply therewith [Doc. 8 p. 5].

       As to the fourth factor, the Court finds that alternative sanctions would not be effective.

Plaintiff is proceeding in forma pauperis and failed to timely comply with an order that required




                                                  3
Plaintiff file an amended complaint or to seek an extension of time to do so, 1 and Plaintiff’s

complaint [Doc. 1] does not state a claim upon which relief may be granted under § 1983. 2


       1
         The Court notes that Plaintiff has also failed to comply with Court orders repeatedly in
another case in this District. See Schwartz v. Korn, et. al, 1:19-CV-56 (E.D. Tenn. July 23, 2019).
       2
           Specifically, while Plaintiff alleges that Defendant Carter made an unauthorized
recommendation to terminate Plaintiff’s cane permit for safety concerns [Doc. 1 p. 4], nothing in
the complaint suggests that the permit was terminated as a result of this recommendation. Also,
while Plaintiff alleges that this permit was previously revoked twice due to recommendations by
unauthorized staff, he does not identify the staff who made these unauthorized recommendations
or set forth facts to establish that a custom or policy of any Defendant caused these revocations.
Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (holding that a governmental entity may
be liable only where its official policy causes a constitutional rights violation); Frazier v.
Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege that the
defendants were personally involved in the alleged deprivation of federal rights” to state a claim
upon which relief may be granted under § 1983).

        Moreover, while Plaintiff alleges that he has been denied treatment by a licensed
orthopedic surgeon, denied “required medication for pain management” due to a policy of
Defendant Wellpath, and that his health is declining [Id. at 4–5], he does not set forth facts from
which the Court can plausibly infer that these alleged denials are the result of deliberate
indifference to Plaintiff’s serious medical needs and “a patient’s disagreement with his physicians
over the proper course of treatment alleges, at most, a medical-malpractice claim, which is not
cognizable under § 1983.” Darrah v. Krisher, 865 F.3d 361, 372 (6th Cir. 2017) (citing Estelle,
429 U.S. at 107).

        Also, as to Plaintiff’s claims that his current facility lacks a grievance coordinator to follow
up with grievances [Id. at 4], a prisoner has “no inherent constitutional right to an effective prison
grievance procedure.” Argue v. Hofmeyer, 80 F.App’x 427, 430 (6th Cir. 2003). Further, nothing
in the complaint allows the Court to plausibly infer that any named Defendant has interfered with
or prevented Plaintiff from practicing his religion to the same extent as other prisoners [Id.].
Frazier, 41 F. App’x at 764.

        Additionally, while Plaintiff states that all inmates may be in danger due to understaffing,
that inmates are allowed outdoor recreation only one or two times per month “on average,” and
that Defendant Carter abuses his ability to place inmates on lockdown [Id. at 4–5], Plaintiff has
not set forth facts from which the Court can plausibly infer that these conditions of confinement
have violated or are very likely to violate Plaintiff’s rights under the Eighth Amendment. Helling
v. McKinney, 509 U.S. 25, 32–34 (1993) (holding that where a jail official ignores a condition of
confinement that is sure or very likely to cause needless suffering, it may violate the Eighth
Amendment); Walker v. Mintzes, 771 F.2d 920–27 (6th Cir. 1985) (providing that the Eighth
Amendment entitles prisoners to exercise sufficient to maintain reasonably good physical and
mental health).


                                                   4
       III.   CONCLUSION

       For the reasons set forth above, Plaintiff’s motion to add Defendant [Doc. 10] will be

DENIED, this action will be DISMISSED with prejudice pursuant to Rule 41(b), and the Court

CERTIFIES that any appeal from this order would not be taken in good faith.

       AN APPROPRIATE ORDER WILL ENTER.

       ENTER:

                                                                 s/ Leon Jordan
                                                           United States District Judge




                                             5
